Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 1 of 12




           EXHIBIT GG
                                  Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 2 of 12

         ,, - .!   .



Patrol/Inspection Map Correction Form                                                                   Inspector Nam           _

Check One: ~H   D UG -rT·. . . .              Check One: -~ atrol      D Inspection                     Date Pat/lnsp:
                                                                                                                              s~Q \-,e_,__\,u   <o \ 'la i'{'
Electric Map Number: ...J J           11                      Sub!1!: _ _ _ _ _ _ _ Circuit!1! : _ _ _ _ _ _ _ _ __
Dept.: Compliance Dept.            Dept. Ref. Number:               1Mr'A~               Number of Location(s): _ \_      (See Attached Copies of the Map)

                                                              Check All that Anolv:
                                      ..... ci~·                           0.
                                                                           co
                                       C:
                                       w.-w_                             ~
                                       E g;                                r:     ~
                                       c.-                                 Oo
                                      "::i ~                               C:     ,0
                                       o---
                                      w ~
                                      .,_ E
                                                                         -~co [
                                                                          .....   (/J
                                                                                  >,
                                       0      Q.                           EC
                                       OJ     ·s                           ... C\l
                                       C. rr                               0 .c
                                       >, (1)                            ...... ::::

                                      --
                                      I- ~
                                       Ql -
                                       N ,_
                                      ·-
                                              ·-
                                              CJ)
                                                                         = C:

                                                                           x2
                                                                           OJ
                                                                                  3:
                                                                                  -0
                                                                                  CtJ
                                      en      E                          I- 'ti
                                                                                  0
                                       Clo
                                       r: ....
                                                                           Cl     <IJ



                                                                                  -
                                                                           C:     (/J

                                       0      ~                            0      CtJ
Loe                                    ....   CtJ                         '-
                                                                         ;:  g
 #                     Location       ;:~                                                                              Other (Describe)



                                                                                                                          '




PJNot re u1red, but rov1de information 1f available .
Received by Mapping: _ _ __ __
Mapping use only: PM#·                              Action taken:                                           Completed By/Date:




EDPM Manual                                                                                                61 of 125


                                                                                                                              ....   ·- -,


                                                                                                                                                   PGE-CF_00002866
Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 3 of 12
                                                                        .,-.:D
                                                                        &



                  ORDER#
                  # OF UNITS---'--~~~----
                  # OF MINO1-;R~U~NI~T~~ ~ : - - - -
                 REVIEWED BY
                 REVIEW SHEET
                 S/S BY- -~ 1,,o.. l1, .,.--'1>--'\,,....._
                                                       M.....___ _ __
                 F




                                                                                 PGE-CF_00002867
                         Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 4 of 12


            PACIF°I C   GAS g, E:LECTRIC C • MPAN                                          E L ECTRIC DISTRJBUTI • N MAP
                                 •
                         SIL VERA D DIVISJON                                                  SCA L E 1 • = 501•Z NE 2
                         NAPA.N AP A COUNTY
                                                                                                                           CIRCUIT HAP
                                                                                                                           STRC[T LICiMT




      __/
            I
             27                                            26




            34                                             35
                                                                                                         ('                          36

                                                                        ~ /

                                                                    /
                                                                            72-000


  ~- - - - ------------------------


                                                                               ~
                                                                                               I


                                                                2


                                                                                                                                           -   ..
                                                                                                                                           If i i



                                                                                  I
                                                        -------\-
                                                    -                                  \       72-000



                                              -----       11



  .
  0
  g



      N260•00                 ''B9cGWtt-8.'29'2014
• 8eata\Aea<l'<BatchPlot\aai,a"    ·   · ' '       4:54:22 p,r,1 "" 5 aArafael9-2\5A




                                                                                                                                                    PGE-CF_00002868
                                  Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 5 of 12

                                      Electric Maintenance Patrol/Inspection Daily Log
                                                                                                         Inspector Name or LAN ID
Rural/Urban:    Rural                 2 Yr Map Schedule :                   2016-lnsp                    Date Pat/lnsp:               ~        ,      LO,~
Order:          42012044              Map:                    ED.42-JJ39000000                           Date Reviewed : -   -+-,,.,,.._....____,;------,-
MAT·            BFA OH Patr           Main Work Ctr:          NAPA
[ / 4heck if "NO" Abnormal Conditions Identified Today        # of Structures on File: /                 # of Structures Pat/lnsp: _ _ _ _ _ _ _ _ _ __ __


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#           EC#                    OH   UG   MC   TP   I   V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#           EC#                    OH   UG   MC TP     I   V   PMH Switch Seria l #/or Map Change Ref#:    Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial #/or Map Change Ref#:     Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial #/or Map Change Ref#:     Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial #/or Map Change Ref#:     Notes:


Loe#           EC#                    OH   UG   MC TP I       V   PMH Switch Serial#/ or Map Change Ref#:     Notes:


Loe#           EC#                    OH   UG   MC TP I V         PMH Switch Serial # / or Map Change Ref#:   Notes:



Minor Work Locations(Tally):                                                                                                            Total Minor Work Locations
                                                                                                                                                Completed :




                                                                                                                                                             PGE-CF 00002869
                                  Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 6 of 12

                                       Electric Maintenance Patrol/Inspection Daily Log
                                                                                                        Inspector Name or LAN ID:
Rural/Urban :    Rural                 2 Yr Map Schedule:                  2016-lnsp                    Date PaUlnsp:   - ~- £~
                                                                                                                              _ v--
                                                                                                                                ___~ - - - - - - -
Order:           42012044              Map:                 ED. 42-JJ39000000                           Date Reviewed:         9~              By:- - - -
MAy              BFA OH Patr           Main Work Ctr:       NAPA                                        (Specify highlight color;   __.-IL
                                                                                                                                         _________
[ VJ Check if "NO" Abnormal Conditions Identified Today     # of Structures on File:   ~                # of Structures PaUlnsp: _ l?.'.
                                                                                                                                     _~- - - - - - -- - - -

Loe#            EC#                   OH    UG   MC TP I V      PMH Switch Seria l # I or Map Change Ref#:   Notes:


Loe#            EC#                   OH    UG   MC TP I V      PMH Switch Serial # I or Map Change Ref#:    Notes:


Loe#            EC#                   OH    UG   MC TP I V      PMH Switch Serial # I or Map Change Ref#:    Notes:


Loe#            EC#                   OH    UG   MC TP I V      PMH Switch Serial#/ or Map Change Ref#:      Notes:


Loe#            EC#                   OH    UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial #/or Map Change Ref#:      Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial#/ or Map Change Ref#:      Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial# / or Map Change Ref#:     Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#            EC#                    OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:    Notes :



Minor Work Locations(Tally):                                                                                                         Total Minor Work Locations
                                                                                                                                             Completed:




                                                                                                                                                 PGE-CF 00002870
                                    Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 7 of 12

                                        t:1ectnc 1v1a1ntenance Patrol/~spection                                     ily Log
                                                                                 ~
                                                                                              U -~Gi-,_
Rural/Urban:      ~ lA:o. I             2 Yr Map Schedule:
Ord er:   Lf".2.0 \"2..D't4             Map :                     ED. f#"   i.i2.--:S-S :!ACOo::::ct::)
MAT:      13? /\ Orl / v..&             Main Work Ctr:      f["Af(fr
[ ""1 Check if "NO" Abn ormal Conditions Identified Today         # of Structures on File:   \ 'Uc             # of Structures Pat/lnsp: _ _ _ _ __ __ __ __


Loe#           EC#                      OH    UG   MC TP I V           PMH Switch Seria l #/or Map Change Ref#:     Notes:
                                                                                       •.

Loe#           EC#                      OH    UG   MC TP I V . PMH Switch Serial # / or Map Ch ange Ref#:           Notes:


Loe#           EC#                      OH    UG   MC TP I V           PMH Switch Serial # / or Map Change Ref#:    Notes:                    ..


Loe#           EC#                      OH    UG   MC TP I V           PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#           EC#                      OH    UG   MC . TP I V         PMH Switch Serial # / or Map Change Ref #:   Notes:


Loe#           EC#                      OH    UG   MC TP I V PMH Switch Serial # / or Map Change Ref#:              Notes:


Loe#           EC#                      OH    UG MC TP        I   V    PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#           EC#                      OH    UG   MC TP I V           PMH Switch Serial # / or Map Change Ref#:    Notes:


Loe#           EC#                      OH    UG   MC TP I V           PMH Switch Seria l # / or Map Change Ref#:   Notes:


Loe#           EC#                      OH    UG   MC TP I V           PMH Switch Serial # / or Map Change Ref#:    Notes :


 Loe#          EC#                      OH    UG   MC TP I V           PMH Switch Serial # / or Map Change Ref#:    Notes:


 Loe#          EC#                      OH    UG   MC TP I V           PM H Switch Serial#/ or Map Change Ref#:     Notes:


 Loe#          EC#                      OH    UG   MC TP I V           PMH Switch Serial # / or Map Change Ref#:    Notes:


 Loe#           EC#                    . OH   UG   MC TP I V PMH Switch Serial # / or Map Change Ref#:              Notes:



Minor Work Locatiihns{Tally):                                                                                                      Total Minor Work Locations
                                                                                                                                           Completed:




                                                                                                                                                   PGE-CF _00002871
Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 8 of 12




                                                                     PGE-CF_00002872
       Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 9 of 12


                                                                            2014
]]39                  OH PATROL




                                                                            PGE-CF_00002873
Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 10 of 12
                                           __... _, .,.. / '
                                                               /




                                                                   X    8M 1318




                      /
                          /
                              3
                                                                   .,
                                                                                 r',,   /

                                                                                                       2
                  I
                                                                             I
                                                                             I
                I                                                            I
                                                                         /
            /
                                                                         '




      L

                                                                                            PGE-CF_00002874
                  Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 11 of 12




                                     • •
       /                                     -                                                                                                   ._ /
    l!l OH O      UG                                                                                                Follow up needed?      0   Yes ONo

MiD,OJYj                Reviewer LAN ID:                                             If Yes, All Corrections Completed?     D   Yes     0 No

Distrlct:N   .B         Review Date:                                                      • PS&R Supervisor/Specialist LAN ID:
                                                                                          .
                                                 Oi{aD 14_                                    PS&R Supervisor/Specialist Review Date:

                                                                                                                                                                           Follow-Up
   Documentation                                                                                                                                                             It ems
                                         Documentation for Review                             Response                                  Notes
   Check Number                                                                                                                                                            Completed
                                                                                                                                                                                 7
                                                                                         -~     s             If non-erasable Ink was NOT used, return to PS&R               D   Yes
             l          Are the logs completed In non-erasable ink?
                                                                                          0   No              Supervisor for correction by Inspector                         0 No
                                                                                      D Yes                   If white-out was used, return package to your PS&R             D Yes
             2          Was white out used?
                                                                                     "@..No                   Supervisor for correction by Inspector                         D No
                        When D.Q!!-prepopulated log sheets were used, were            ~                                                                                      D   Yes
                                                                                                              If not filled out at all, or completely, return to PS&R
             3          they filled out to include : Map Number, Order
                        Number, Main Work Center, Rural/Urban, and MAT?
                                                                                          0   No,J/ft-        Supervisor for correction by Inspector                         D   No

                        Is the inspector's Lan ID on the log?                        I~                       If no• return to PS&R Supervisor for correction by             D   Yes
                                                                                                              Inspector
             4
                        (Note: Must be Lan ID If inspector has one)                       0   No              Note : If Contractor w ith no LAN ID, ensure written           D   No
                                                                                                              name is clearly legible
                        Does the Lan ID on the log match the Lan ID on the           l~         s             If No, return to PS&R Supervisor for correction by             D   Yes
             s          map?                                                              0   No              Inspector                                                      •   No
                                                                                               es             If multiple logs, confirm dates are populated on all;          D   Yes
             6          Is the date recorded on the log(s)?                                                   If No, return to PS&R Supervisor for correction by
                                                                                          0 No                Inspector                                                      0 No

                        Do the date on the log(s) match the date(s) on the
                                                                                     [-Q.:(es                 If multiple logs, confirm dates are populated on all;          0 Yes
             7                                                                                                If No, return to PS&R Supervisor for correction by
                        map?                                                              0 No                                                                               0 No
                                                                                                              Inspector

             8
                        Is the reviewer's Lan ID on the log?                         ~        s               If No, return to PS&R Supervisor for correction                • Yes
                        (Note : Specialist or Supervisor)                                 0 No                Note : LAN ID/Signature stamps are not valid                   0 No
                        Is the review date entered on th e log?                      ~        s               If No, return to PS&R Supervisor for correction                D   Yes
             9
                        (Note: Specialist or Supervisor)                                  0 No                Note: Date stamps arc not valid                                0 No

             10
                        For mu ltiple days, wa s a different highlighter color - ~              s             If No, return to PS&R Supervisor for correction by             • Yes
                        used for each day?                                                0   No              Inspector                                                      0 No
                                                                                     ~        s               If No, return to PS&R Supervisor for correction by             D Ye s
             11         Is the highlighter color recorded on the log?
                                                                                          0 No                Inspector                                                      0 No
                                                                                                                                                                             D Ye s
             12
                        Does the highlighter color used on the log m atch the
                        color on the map?
                                                                                     I~0      No
                                                                                                              If No, return to PS&R Supervisor for correction by
                                                                                                              Inspector                                                      0 No
                        For an Inspection tog , does the structure count on                                   If No, return to PS&R Supervisor for correction by             D Yes
             13         th e log(s) equal the facilities highlighted on th e map          • Ye~ / A -         Inspector
                        for the highlighter color used?                                   0 No                Note : Check all log/map counts                                •   No

             14
                        If body of log (lines starting with " Loe#" ) is blank, Is   ~          s             If No, return to PS&R Supervisor for correction by             •   Yes
                        the "No abnormal conditions identified" checkbox                  0 No                Inspector                                                      •   No

             15
                        If there is a numbered location written on the log, Is
                        UG, OH, V, or I circled and if so, is the EC Number               • Yesjj/A           If No, clerical needs to make correction (create
                                                                                                              correspond ing EC, etc ., and/or enter EC number on
                                                                                                                                                                             •   Yes

                        recorded on the log or is cancelled written on the log.           • No                log)                                                           0 No
                        If location number Is recorded AND the EC# column            ~          s             If No, return to PS&R Supervisor for correction by             •   Yes
             16         Is blank, Is "MC" (Map Change), "TP" (Third Party),                                   Inspector
                                                                                          0 No                                                                               0 No
                        circled?
                                                                                     -p-xe.s                  Note: For Patrols, m anual counts are not requ ired            D Yes
                                                                                                              unless the Planned and Ac tual Unit counts are
                                                                                                              obviously incorrect (example ... plan ned units Is 10,
                        Does the total number of structures on the log agree                                  clerk can see by visi bly looking at the map that th ere
             17
                        with the total on the map?                                        •   No              are obviously more than 10 facilities)                         •   No
                                                                                                              Corrective Action Required : Count facilities on map,
                                                                                                              correct "actual facilities", update actual units In in
                                                                                                              ZORDER in SAP
                        If the entire map is bracketed (no facilities                     D   Yes,J /         Note: Only air patrols can be "ci rcled/bracketed "; if        •   Ye s
             18         highlighted, map encircled in color) was it ma rked as
                        an air patrol.
                                                                                          •   No    J/A       not marked as air patrol, return to PS&R Supervisor for
                                                                                                              correction by Inspector                                        •   No
Last Updated 6/7/2012                                                                                                                                   Form   u: XXXX (to be assigned)

La st Updated 6/7/2012 by                                                                                                                                                     Page 1 of 1




                                                                                                                                                                  PGE-CF_00002875
                                       Case 3:14-cr-00175-WHA Document 962-33 Filed 01/10/19 Page 12 of 12

                                          Electric Maintenance Patrol/Inspection Daily Log
                                                                                                             Inspector Name or LAN ID :
Rural/Urban :    Rural                    2 Yr Map Schedule:                     2016-lnsp                   Date Pat/lnsp:    S-2~~.12.--                   ,
Order:           42012044                 Map:                    ED.42-JJ39000000                           Date Reviewed :      f-:Zt> -/ 'f             By: - - - -
MAT:             BFA OH Patr              Main Work Ctr:          NAPA                                       (Specify highlight color) _ ~__
                                                                                                                                           \ _~ _~-_ _ _ _ _ _ _ __
[   ] Check if "NO" Abnormal Cond itions Identified Today         # of Structures on File:   p~              # of Structures Pat/lnsp: __l_~- - - - - - - - - - -


                                                                                                                                                                                  ~J\-c-t. Lj
Loe#            EC#                       OH   UG ~      TP   I   V   PMH Switch Serial # / or Map Change Ref#:   Notes:
         \      \09 Q-?7 1,-1')<""'1                                              I oq((;J).··=uooo               Se~ r\--f t ~'-'--'-\   .Q_   f .9-- \   ~ t \--   ~I.,.,..__

Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial #/or Map Change Ref#:     Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial #/or Map Change Ref#:     Notes:


Loe#            EC#                       OH   UG     MC TP I     V   PMH Switch Serial #/or Map Change Ref#:     Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                       OH   UG     MC TP I     V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                       OH   UG     MC TP I     V   PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial#/ or Map Change Ref#:     Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial#/ or Map Change Ref#:     Notes:


Loe#            EC#                       OH   UG     MC TP   I   V   PMH Switch Serial #/or Map Change Ref#:     Notes:



Minor Work Locations(Tally):                                                                                                           Total Minor Work Locations
                                                                                                                                               Completed:




                                                                                                                                                                 PGE-CF_00002876
